DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
In the amendments filed 07/07/2022, claims 1-2, 4-9, 11-12, 14-15, 17-18, and 20 are pending. Claim 1 is amended. Claims 3, 10, 13, 16, and 19 are canceled. Claims 5, 7-9, 11, 15, 17-18, and 20 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ortelt et al. (US 2017/0166687 A1).
Regarding claim 1, Ortelt teaches an epoxy resin composition comprising [0021] at least one epoxy compound [0022], which reads on a curable composition comprising an epoxy compound (A) as claimed. Ortelt teaches that the epoxy resin composition further comprises at least one curing accelerator [0028] that is aminoethylpiperazine [0107], which reads on the curable composition further comprising an amine compound (B), wherein the amine compound (B) contains an N-(aminoalkyl) piperazine compound (B1) as an essential component, wherein the N-(aminoalkyl) piperazine compound (B1) is represented by Structural Formula (4) wherein R3 is an alkylene group, R4 is a hydrogen atom, and R5 is a hydrogen atom as claimed. Ortelt teaches that the epoxy resin composition further comprises [0021] a hardener composition consisting of [0024] at least one polyamine based on triacetonediamine and [0025] at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound [0026], wherein preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound optionally selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine [0063], which optionally reads on wherein the amine compound (B) further contains an aliphatic amine compound (B2) or an alicyclic amine compound (B4), wherein the alicyclic amine compound (B4), when present, is isophoronediamine, or diaminodicyclohexylmethane as claimed. Ortelt teaches that the epoxy resin composition optionally further comprises a thermoplastic resin that is polymethylmethacrylate [0115], which optionally reads on the curable composition further comprising an acrylic resin (C) as claimed. Ortelt teaches that the epoxy resin composition comprises [0021] the hardener composition consisting of [0024] 65%-99% of the at least one polyamine based on triacetonediamine and [0025] 1%-35% of the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound [0026], and 0.1%-10% by weight of at least one curing accelerator [0028], wherein the amounts of the at least one epoxy compound, the hardener composition, and the at least one curing accelerator add up to 100% by weight [0029], wherein the stoichiometric ratio of the epoxy groups of the at least one epoxy compound and the number of active hydrogen atoms of the functional group of the hardener composition varies from 1:2 to 2:1 [0027],  wherein the at least one epoxy compound has an epoxy equivalent weight between 100 and 1500 g/eq [0032], wherein the polyamine based on triacetonediamine is 2,2,6,6-tetramethyl-4-aminopiperidine (TAD), hexamethylenebis(4-amino-2,2,6,6-tetramethylpiperidine), N-butyl-4-amino-2,2,6,6-tetramethylpiperidine, N,N-dimethylaminopropyl-4-amino-2,2,6,6-tetramethylpiperidine, N-propyl-4-amino-2,2,6,6-tetramethylpiperidine, N-isopropyl-4-amino-2,2,6,6-tetramethylpiperidine, N-hydroxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-methoxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-methoxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N′,N′-dimethylaminoethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-morpholinoethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-piperazinoethyl-4-amino-2,2,6,6-tetramethylpiperidine, or 4-morpholino-2,2,6,6-tetramethylpiperidin [0044], wherein preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound optionally selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine [0063]. Therefore, the active hydrogen equivalent weight of Ortelt’s at least one polyamine based on triacetonediamine is from 156.2692 g/mol / 3 eq/mol = 52.08973 g/eq to 210.3602 g/mol / 1 eq/mol = 210.3602 g/eq.  Therefore, the active hydrogen equivalent weight of Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound is 170.300 g/mol / 4 eq/mol = 42.575 g/eq, 210.365 g/mol / 4 eq/mol = 52.59125 g/eq, or 158.28 g/mol / 4 eq/mol = 39.57 g/eq. Therefore, the active hydrogen equivalent weight of Ortelt’s hardener composition is from 100 g / (65 g / 52.08973 g/eq + 35 g / 39.57 g/eq) = 46.89650182 g/eq to 100 g / (99 g / 210.3602 g/eq + 1 g / 52.59125 g/eq) = 204.2333849 g/eq. Therefore the weight ratio of Ortelt’s at least one epoxy compound to Ortelt’s hardener composition is from 1 eq / 2 eq * 100 g/eq / 204.2333849 g/eq = 0.244817957:1 to 2 eq / 1 eq * 1500 g/eq / 46.89650182 g/eq = 63.97065631:1. Therefore, the amount of Ortelt’s at least one epoxy compound and Ortelt’s hardener composition is from 100% - 10% = 90% to 100% - 0.1% = 99.9% by weight, wherein the amounts of Ortelt’s at least one epoxy compound, Ortelt’s hardener composition, and Ortelt’s at least one curing accelerator add up to 100% by weight.  Therefore, the amount of Ortelt’s hardener composition is from 90% * 1 / (1 + 63.97065631) = 1.38524074% to 99.9% * 1 / (1 + 0.244817957) = 80.25269835% by weight, wherein the amounts of the at least one epoxy compound, the hardener composition, and the at least one curing accelerator add up to 100% by weight. Therefore, the proportion of Ortelt’s at least one curing accelerator that is aminoethylpiperazine with respect to a total mass of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound is from 0.1% / (0.1% + 80.25269835%) * 100% = 0.124451328% to 10% / (10% + 1.38524074%) * 100% = 87.83301318% by mass, which reads on wherein the proportion of the N-(aminoalkyl) piperazine compound (B1) with respect to a total mass of the amine compound (B) is 0.124451328% to 87.83301318% by mass.
Ortelt does not teach a specific embodiment wherein the amine compound (B) further contains an aliphatic amine compound (B2) or an alicyclic amine compound (B4), wherein the alicyclic amine compound (B4), when present, is cyclohexylamine, dimethylaminocyclohexane, mensendiamine, isophoronediamine, norbornenediamine, bis(aminomethyl) cyclohexane, diaminodicyclohexylmethane, or methylene bis(methylcyclohexaneamine). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ortelt’s isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine as Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound, which would read on wherein the amine compound (B) further contains an aliphatic amine compound (B2) or an alicyclic amine compound (B4), wherein the alicyclic amine compound (B4), when present, is isophoronediamine, or diaminodicyclohexylmethane as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. This is because Ortelt teaches that the problem addressed by Ortelt’s invention is that of finding an epoxy resin composition that has a low initial viscosity at 23-40° C in order to assure good fiber impregnation without having to utilize solvents [0016], and that it was to be possible to convert the epoxy resin to a B stage at temperatures exceeding 25° C [0017], which means that at the time of the invention, there had been a recognized problem or need in the art. Also, Ortelt teaches that the epoxy resin composition has a particularly low viscosity at 23-40° C and can be converted to a B stage at temperature between 30 and 200° C [0018], and that preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine, adduct hardeners based on the reaction products of epoxy compounds and the aforementioned amines, or combination of the aforementioned amines [0063], which means that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Ortelt does not teach a specific embodiment of the curable composition further comprising an acrylic resin (C). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s thermoplastic resin that is polymethylmethacrylate to modify Ortelt’s epoxy resin composition, which would read on the curable composition further comprising an acrylic resin (C) as claimed. One of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the epoxy resin composition optionally further comprises a thermoplastic resin that is polymethylmethacrylate in order to improve mechanical properties, especially with regard to toughness, contraction, and shrinkage [0115].
Ortelt does not teach with sufficient specificity wherein the proportion of the N-(aminoalkyl) piperazine compound (B1) with respect to a total mass of the amine compound (B) is 20% to 80% by mass. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine to be from 20% to 80% by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, which would read on wherein the proportion of the N-(aminoalkyl) piperazine compound (B1) with respect to a total mass of the amine compound (B) is 20% to 80% by mass as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of catalysis of the epoxy-amine reaction when Ortelt’s epoxy resin composition undergoes reaction because Ortelt teaches that that the epoxy resin composition further comprises at least one curing accelerator [0028] that is a catalyst for the epoxy-amine reaction and that is aminoethylpiperazine [0107], that the epoxy resin composition comprises [0021] the hardener composition consisting of [0024] 65%-99% of the at least one polyamine based on triacetonediamine and [0025] 1%-35% of the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound [0026], and 0.1%-10% by weight of the at least one curing accelerator [0028], that the amounts of the at least one epoxy compound, the hardener composition, and the at least one curing accelerator add up to 100% by weight [0029], that the stoichiometric ratio of the epoxy groups of the at least one epoxy compound and the number of active hydrogen atoms of the functional group of the hardener composition varies from 1:2 to 2:1 [0027], that the at least one epoxy compound has an epoxy equivalent weight between 100 and 1500 g/eq [0032], that the polyamine based on triacetonediamine is 2,2,6,6-tetramethyl-4-aminopiperidine (TAD), hexamethylenebis(4-amino-2,2,6,6-tetramethylpiperidine), N-butyl-4-amino-2,2,6,6-tetramethylpiperidine, N,N-dimethylaminopropyl-4-amino-2,2,6,6-tetramethylpiperidine, N-propyl-4-amino-2,2,6,6-tetramethylpiperidine, N-isopropyl-4-amino-2,2,6,6-tetramethylpiperidine, N-hydroxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-methoxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-methoxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N′,N′-dimethylaminoethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-morpholinoethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-piperazinoethyl-4-amino-2,2,6,6-tetramethylpiperidine, or 4-morpholino-2,2,6,6-tetramethylpiperidin [0044], and that preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound optionally selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine [0063], which means that the amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine is from 0.124451328% to 87.83301318% by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, and which means that the amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine in % by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, would have affected an extent of catalysis of the epoxy-amine reaction when Ortelt’s epoxy resin composition undergoes reaction.
Regarding claim 2, Ortelt teaches that the at least one epoxy compound [0022] is [0031] preferably a glycidyl ether which derives from a polyhydric phenol, especially a bisphenol [0032], which optionally reads on wherein the epoxy compound  (A) contains a bisphenol-type epoxy resin (A1) as an essential component as claimed.
Ortelt does not teach a specific embodiment wherein the epoxy compound (A) contains a bisphenol -type epoxy resin (A1) as an essential component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ortelt’s glycidyl ether which derives from a bisphenol as Ortelt’s at least one epoxy compound, which would read on wherein the epoxy compound (a) contains a bisphenol-type epoxy resin (A1) as an essential component as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. This is because Ortelt teaches that the problem addressed by Ortelt’s invention is that of finding an epoxy resin composition that has a low initial viscosity at 23-40° C in order to assure good fiber impregnation without having to utilize solvents [0016], and that it was to be possible to convert the epoxy resin to a B stage at temperatures exceeding 25° C [0017], which means that at the time of the invention, there had been a recognized problem or need in the art. Also, Ortelt teaches that the epoxy resin composition has a particularly low viscosity at 23-40° C and can be converted to a B stage at temperature between 30 and 200° C [0018], and that the at least one epoxy compound [0022] is [0031] preferably a glycidyl ether which derives from a polyhydric phenol, especially a bisphenol [0032], which means that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claims 6 and 12, Ortelt teaches a storage-stable composite formed essentially from [0128] at least one fibrous carrier [0129] and the epoxy resin composition [0131-0141] or a storage-stable prepreg or a storage-stable sheet molding compound composite, formed essentially from [0142] at least one fibrous carrier [0143] and the epoxy resin composition [0145-0155], wherein the fibrous carrier consists of fibrous material that are reinforcing fibers [0171], which reads on a fiber-reinforced composite material comprising, as essential components: the curable composition according to claim 1 or 2, and a reinforced fiber as claimed.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ortelt et al. (US 2017/0166687 A1) as applied to claim 1, and further in view of Kishi et al. (US 2011/0003947 A1, cited in IDS).
Regarding claim 4, Ortelt renders obvious the curable composition according to claim 1 as explained above.
Ortelt does not teach wherein the acrylic resin (C) is a diblock-type acrylic resin. However, Kishi teaches an acrylic block copolymer [0033] that is a diblock copolymer composed of polymer block A-polymer block B [0044] and that is present in a curable resin composition further comprising [0032] an epoxy resin and an epoxy resin curing agent [0033] that has at least two active groups reactive with an epoxy group at room temperature or more that are optionally amino groups [0077]. Ortelt and Kishi are analogous art because both references are in the same field of endeavor of a curable composition comprising an epoxy compound, a curing agent that is optionally an amine compound, and optionally an acrylic resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kishi’s acrylic block copolymer that is a diblock copolymer composed of polymer block A-polymer block B to modify Ortelt’s epoxy resin composition, which would read on wherein the acrylic resin (C) is a diblock-type acrylic resin as claimed. One of ordinary skill in the art would have been motivated to do so because Kishi teaches that the acrylic block copolymer [0033] that is a diblock copolymer composed of polymer block A-polymer block B [0044] is beneficial for an epoxy resin composition having excellent fracture toughness while maintaining excellent heat resistance and elastic modulus inherent in an epoxy resin when the acrylic block copolymer is blended with an epoxy resin and an epoxy resin curing agent [0027] that optionally has at least two amino groups [0077], which would have been desirable for Ortelt’s epoxy resin composition because Ortelt teaches that the epoxy resin composition comprises 0021] at least one epoxy compound [0022], a hardener composition [0024], and optionally a toughener [0114].
Regarding claim 14, Ortelt teaches a storage-stable composite formed essentially from [0128] at least one fibrous carrier [0129] and the epoxy resin composition [0131-0141] or a storage-stable prepreg or a storage-stable sheet molding compound composite, formed essentially from [0142] at least one fibrous carrier [0143] and the epoxy resin composition [0145-0155], wherein the fibrous carrier consists of fibrous material that are reinforcing fibers [0171], which reads on a fiber-reinforced composite material comprising, as essential components: the curable composition according to claim 4, and a reinforced fiber as claimed.

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that one of ordinary skill in the art would not believe these triacetonediamine compounds read on the claimed aliphatic amines or alicyclic amines (p. 9), the rejection of the claims in this Office action is not based on a position that Ortelt’s triacetonediamine compounds read on the claimed aliphatic amines or alicyclic amines. With respect to the limitation in claim 1 wherein the amine compound (B) further contains an aliphatic amine compound (B2) or an alicyclic amine compound (B4), wherein the alicyclic amine compound (B4), when present, is cyclohexylamine, dimethylaminocyclohexane, mensendiamine, isophoronediamine, norbornenediamine, bis(aminomethyl) cyclohexane, diaminodicyclohexylmethane, or methylene bis(methylcyclohexaneamine), the rejection of the claims in this Office action is based on the position that before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ortelt’s isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine as Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound, which would read on wherein the amine compound (B) further contains an aliphatic amine compound (B2) or an alicyclic amine compound (B4), wherein the alicyclic amine compound (B4), when present, is isophoronediamine, or diaminodicyclohexylmethane as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. This is because Ortelt teaches that the problem addressed by Ortelt’s invention is that of finding an epoxy resin composition that has a low initial viscosity at 23-40° C in order to assure good fiber impregnation without having to utilize solvents [0016], and that it was to be possible to convert the epoxy resin to a B stage at temperatures exceeding 25° C [0017], which means that at the time of the invention, there had been a recognized problem or need in the art. Also, Ortelt teaches that the epoxy resin composition has a particularly low viscosity at 23-40° C and can be converted to a B stage at temperature between 30 and 200° C [0018], and that preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine, adduct hardeners based on the reaction products of epoxy compounds and the aforementioned amines, or combination of the aforementioned amines [0063], which means that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
In response to the applicant’s argument that with regard to a N-(aminoalkyl)piperazine compound (B1), an exceedingly large number of (B2) compounds are listed in Ortelt, that N-aminoethylpiperazine is only one of a large number of examples, is not described as preferably, and is not adopted in the examples, and that one of ordinary skill in the art would have had a reason to choose the specifically claimed compounds without undue experimentation and or impermissible hindsight (p. 9), the rejection of the claims in this Office action is not based on whether it would have been obvious to choose Ortelt’s N-aminoethylpiperazine as Ortelt’s (B2) compound. With respect to the claimed N-(aminoalkyl) piperazine compound (B1), the rejection of the claims in this Office action is based on Ortelt’s embodiment in which their at least one curing accelerator is aminoethylpiperazine. Specifically, Ortelt teaches that the epoxy resin composition further comprises at least one curing accelerator [0028] that is aminoethylpiperazine [0107], which reads on the curable composition further comprising an amine compound (B), wherein the amine compound (B) contains an N-(aminoalkyl) piperazine compound (B1) as an essential component, wherein the N-(aminoalkyl) piperazine compound (B1) is represented by Structural Formula (4) wherein R3 is an alkylene group, R4 is a hydrogen atom, and R5 is a hydrogen atom as claimed. With respect to Ortelt’s (B2) compound, the rejection of the claims in this Office action is based on the position that before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ortelt’s isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine as Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound, which would read on wherein the amine compound (B) further contains an aliphatic amine compound (B2) or an alicyclic amine compound (B4), wherein the alicyclic amine compound (B4), when present, is isophoronediamine, or diaminodicyclohexylmethane as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. This is because Ortelt teaches that the problem addressed by Ortelt’s invention is that of finding an epoxy resin composition that has a low initial viscosity at 23-40° C in order to assure good fiber impregnation without having to utilize solvents [0016], and that it was to be possible to convert the epoxy resin to a B stage at temperatures exceeding 25° C [0017], which means that at the time of the invention, there had been a recognized problem or need in the art. Also, Ortelt teaches that the epoxy resin composition has a particularly low viscosity at 23-40° C and can be converted to a B stage at temperature between 30 and 200° C [0018], and that preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine, adduct hardeners based on the reaction products of epoxy compounds and the aforementioned amines, or combination of the aforementioned amines [0063], which means that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
In response to the applicant’s argument that nothing in Ortelt teaches or suggests the claimed invention, even if piperazine or triacetonediamine were to be considered an alicyclic amine (p. 9), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ortelt’s isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine as Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound, which would read on wherein the amine compound (B) further contains an aliphatic amine compound (B2) or an alicyclic amine compound (B4), wherein the alicyclic amine compound (B4), when present, is isophoronediamine, or diaminodicyclohexylmethane as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. This is because Ortelt teaches that the problem addressed by Ortelt’s invention is that of finding an epoxy resin composition that has a low initial viscosity at 23-40° C in order to assure good fiber impregnation without having to utilize solvents [0016], and that it was to be possible to convert the epoxy resin to a B stage at temperatures exceeding 25° C [0017], which means that at the time of the invention, there had been a recognized problem or need in the art. Also, Ortelt teaches that the epoxy resin composition has a particularly low viscosity at 23-40° C and can be converted to a B stage at temperature between 30 and 200° C [0018], and that preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine, adduct hardeners based on the reaction products of epoxy compounds and the aforementioned amines, or combination of the aforementioned amines [0063], which means that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
In response to the applicant’s argument that the selection of the specifically claimed agents in the claimed amounts represents more than mere optimization and that nothing in Ortelt teaches or suggests the claimed combination of amine components, let alone the claimed combination in the claimed ratio (p. 9-10), Ortelt teaches that the epoxy resin composition further comprises at least one curing accelerator [0028] that is aminoethylpiperazine [0107], which reads on the curable composition further comprising an amine compound (B), wherein the amine compound (B) contains an N-(aminoalkyl) piperazine compound (B1) as an essential component, wherein the N-(aminoalkyl) piperazine compound (B1) is represented by Structural Formula (4) wherein R3 is an alkylene group, R4 is a hydrogen atom, and R5 is a hydrogen atom as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ortelt’s isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine as Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound, which would read on wherein the amine compound (B) further contains an aliphatic amine compound (B2) or an alicyclic amine compound (B4), wherein the alicyclic amine compound (B4), when present, is isophoronediamine, or diaminodicyclohexylmethane as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. This is because Ortelt teaches that the problem addressed by Ortelt’s invention is that of finding an epoxy resin composition that has a low initial viscosity at 23-40° C in order to assure good fiber impregnation without having to utilize solvents [0016], and that it was to be possible to convert the epoxy resin to a B stage at temperatures exceeding 25° C [0017], which means that at the time of the invention, there had been a recognized problem or need in the art. Also, Ortelt teaches that the epoxy resin composition has a particularly low viscosity at 23-40° C and can be converted to a B stage at temperature between 30 and 200° C [0018], and that preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine, adduct hardeners based on the reaction products of epoxy compounds and the aforementioned amines, or combination of the aforementioned amines [0063], which means that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine to be from 20% to 80% by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, which would read on wherein the proportion of the N-(aminoalkyl) piperazine compound (B1) with respect to a total mass of the amine compound (B) is 20% to 80% by mass as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of catalysis of the epoxy-amine reaction when Ortelt’s epoxy resin composition undergoes reaction because Ortelt teaches that that the epoxy resin composition further comprises at least one curing accelerator [0028] that is a catalyst for the epoxy-amine reaction and that is aminoethylpiperazine [0107], that the epoxy resin composition comprises [0021] the hardener composition consisting of [0024] 65%-99% of the at least one polyamine based on triacetonediamine and [0025] 1%-35% of the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound [0026], and 0.1%-10% by weight of the at least one curing accelerator [0028], that the amounts of the at least one epoxy compound, the hardener composition, and the at least one curing accelerator add up to 100% by weight [0029], that the stoichiometric ratio of the epoxy groups of the at least one epoxy compound and the number of active hydrogen atoms of the functional group of the hardener composition varies from 1:2 to 2:1 [0027], that the at least one epoxy compound has an epoxy equivalent weight between 100 and 1500 g/eq [0032], that the polyamine based on triacetonediamine is 2,2,6,6-tetramethyl-4-aminopiperidine (TAD), hexamethylenebis(4-amino-2,2,6,6-tetramethylpiperidine), N-butyl-4-amino-2,2,6,6-tetramethylpiperidine, N,N-dimethylaminopropyl-4-amino-2,2,6,6-tetramethylpiperidine, N-propyl-4-amino-2,2,6,6-tetramethylpiperidine, N-isopropyl-4-amino-2,2,6,6-tetramethylpiperidine, N-hydroxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-methoxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-methoxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N′,N′-dimethylaminoethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-morpholinoethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-piperazinoethyl-4-amino-2,2,6,6-tetramethylpiperidine, or 4-morpholino-2,2,6,6-tetramethylpiperidin [0044], and that preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound optionally selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine [0063], which means that the amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine is from 0.124451328% to 87.83301318% by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, and which means that the amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine in % by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, would have affected an extent of catalysis of the epoxy-amine reaction when Ortelt’s epoxy resin composition undergoes reaction.
In response to the applicant’s argument that one of ordinary skill in the art would not have had any reason to arrive at the claimed invention based on the teachings of Ortelt without undue experimentation and or impermissible hindsight (p. 10), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill before the effective filing date of the claimed invention, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). One of ordinary skill in the art would have been motivated to select Ortelt’s isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine as Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound because it would have been obvious to try because it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. This is because Ortelt teaches that the problem addressed by Ortelt’s invention is that of finding an epoxy resin composition that has a low initial viscosity at 23-40° C in order to assure good fiber impregnation without having to utilize solvents [0016], and that it was to be possible to convert the epoxy resin to a B stage at temperatures exceeding 25° C [0017], which means that at the time of the invention, there had been a recognized problem or need in the art. Also, Ortelt teaches that the epoxy resin composition has a particularly low viscosity at 23-40° C and can be converted to a B stage at temperature between 30 and 200° C [0018], and that preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine, adduct hardeners based on the reaction products of epoxy compounds and the aforementioned amines, or combination of the aforementioned amines [0063], which means that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). One of ordinary skill in the art would have been motivated to use Ortelt’s thermoplastic resin that is polymethylmethacrylate to modify Ortelt’s epoxy resin composition because Ortelt teaches that the epoxy resin composition optionally further comprises a thermoplastic resin that is polymethylmethacrylate in order to improve mechanical properties, especially with regard to toughness, contraction, and shrinkage [0115]. One of ordinary skill in the art would have been motivated to optimize the amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine to be from 20% to 80% by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, because it would have been beneficial for optimizing an extent of catalysis of the epoxy-amine reaction when Ortelt’s epoxy resin composition undergoes reaction because Ortelt teaches that that the epoxy resin composition further comprises at least one curing accelerator [0028] that is a catalyst for the epoxy-amine reaction and that is aminoethylpiperazine [0107], that the epoxy resin composition comprises [0021] the hardener composition consisting of [0024] 65%-99% of the at least one polyamine based on triacetonediamine and [0025] 1%-35% of the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound [0026], and 0.1%-10% by weight of the at least one curing accelerator [0028], that the amounts of the at least one epoxy compound, the hardener composition, and the at least one curing accelerator add up to 100% by weight [0029], that the stoichiometric ratio of the epoxy groups of the at least one epoxy compound and the number of active hydrogen atoms of the functional group of the hardener composition varies from 1:2 to 2:1 [0027], that the at least one epoxy compound has an epoxy equivalent weight between 100 and 1500 g/eq [0032], that the polyamine based on triacetonediamine is 2,2,6,6-tetramethyl-4-aminopiperidine (TAD), hexamethylenebis(4-amino-2,2,6,6-tetramethylpiperidine), N-butyl-4-amino-2,2,6,6-tetramethylpiperidine, N,N-dimethylaminopropyl-4-amino-2,2,6,6-tetramethylpiperidine, N-propyl-4-amino-2,2,6,6-tetramethylpiperidine, N-isopropyl-4-amino-2,2,6,6-tetramethylpiperidine, N-hydroxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-methoxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-methoxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N′,N′-dimethylaminoethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-morpholinoethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-piperazinoethyl-4-amino-2,2,6,6-tetramethylpiperidine, or 4-morpholino-2,2,6,6-tetramethylpiperidin [0044], and that preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound optionally selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine [0063], which means that the amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine is from 0.124451328% to 87.83301318% by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, and which means that the amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine in % by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, would have affected an extent of catalysis of the epoxy-amine reaction when Ortelt’s epoxy resin composition undergoes reaction.
In response to the applicant’s argument that nothing in Kishi rectifies the deficiencies of Ortelt because even if Ortelt and Kishi were combined, there would still have been no reason for one of ordinary skill in the art to arrive at the claimed combination in the claimed ratio (p. 10-11), Ortelt does not have the deficiencies referenced by the applicant has explained above in the Office’s response to the applicant’s allegations of deficiencies of Ortelt.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767